unanimously affirmed. Memorandum: The indictment, in one count, charges that defendant "during 1984” sexually abused a seven-year-old child "on several occasions”. County Court properly denied defendant’s motions to dismiss the indictment because the motions were made more than 45 days after arraignment and defendant failed to show good cause why he could not have raised these grounds for dismissal within the 45-day motion period (see, CPL 255.20 [1], [3]; People v Key, 45 NY2d 111, 116; People v Selby, 43 NY2d 791, affg on mem at App Div 53 AD2d 878).
Moreover, under the circumstances of this case, the indictment, as limited by the bill of particulars, was not defective for lack of specificity (see, People v Morris, 61 NY2d 290; cf, People v Keindl, 68 NY2d 410, rearg denied 69 NY2d 823). The bill of particulars set forth the approximate time of the offense as April 1984. There was no showing of bad faith by the People in failing to particularize further the dates of the alleged offenses because the seven-year-old victim was unable to relate more specifically when they occurred (see, People v Benjamin R., 103 AD2d 663, 666-667).
*888We find no merit to defendant’s other contention that he was deprived of effective assistance of counsel. (Appeal from judgment of Livingston County Court, Cicoria, J.—sexual abuse, first degree.) Present—Dillon, P. J., Denman, Boomer, Pine and Lawton, JJ.